OVERTON, Justice.
We have for review Oglesby v. State, 583 So.2d 733 (Fla. 1st DCA 1991), in which the district court certified the same question we recently answered in the negative in State v. Barnes, 595 So.2d 22 (Fla.1992). In accordance with Barnes, we quash that portion of the district court’s decision reversing Oglesby’s sentencing as a habitual felony offender and remand this cause for reinstatement of the sentence imposed by the trial court. We choose not to address the other issues in these consolidated petitions.
It is so ordered.
SHAW, C.J., and McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.